Citation Nr: 1734453	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for degenerative arthritis of the cervical spine (with the exception of the temporary total rating from August 24, 2014, to January 1, 2015).

2.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal was previously before the Board in February 2015 when the Board reopened claims of service connection for bilateral shoulder disabilities, and remanded the reopened claims and the claim for increased rating for additional development.

In a subsequent April 2016 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral upper extremities, effective November 9, 2010.  The RO explained that the radiculopathy affecting the upper extremities (claimed as shoulder disabilities) was related to the Veteran's service-connected cervical spine disability.

Although not required, the Veteran filed a Notice of Disagreement (NOD) in August 2016 disagreeing with the ratings provided for the upper extremities in the April 2016 rating decision.  When the Veteran disagreed with the amount of compensation awarded for the cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for all disabilities due to his service-connected neck disability.  See AB v Brown, 6 Vet. App. 35 1993.  Moreover, regulations provide that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether higher ratings are warranted for neurologic abnormalities associated with the neck condition.  When the Veteran appealed the ratings assigned for his neck disability, his appeal encompassed ratings for all manifestations of the condition.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral upper extremities.

Where a claimant, or the record, raises the question of employability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU has been raised by the record; therefore, the issue is added to the issues on appeal. 

The issues of increased rating for the upper extremity radiculopathies and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's cervical spine disability manifests unfavorable ankylosis or resulted in incapacitating episodes.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's remand instructions, the Veteran was contacted via letter in November 2015 and asked to either submit a signed release to allow VA to obtain any pertinent treatment records or to submit any additional medical records himself.  The Veteran did not respond or submit any release for records.  

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85  (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an evaluation in excess of 30 percent for degenerative arthritis of the cervical spine, which is currently rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

There are several notes set out after the diagnostic criteria.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code and unfavorable ankylosis is defined for VA compensation purposes. Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

At his November 2014 hearing, the Veteran asserted that his cervical spine disability had worsened.  

VA treatment records during the period on appeal show consistent complaints of neck and shoulder pain.  In January 2011, the Veteran received a steroid injection in his left shoulder due to radiating pain from the neck.  Imaging of the cervical spine in May 2012 showed multilevel disc bulge and cord impingement.  The x-ray was noted as similar to those provided in 2009 and 2011.  In August 2013, the Veteran received a cervical epidural steroid injection in the neck.  The doctor listed postoperative diagnoses of moderate stenosis of the C6-C7 vertebrae, degenerative disk disease with some cord impingement and radiculopathy.  The Veteran underwent a laminectomy for degenerative joint disease of the cervical spine of the C4-C5 vertebrae in August 2014.  

The Veteran was afforded a VA examination of the cervical spine in March 2016.  Initial ranges of motion were abnormal with forward flexion, extension, right lateral flexion, left lateral flexion limited to 10 degrees.  Right lateral rotation, and left lateral rotation were limited to 20 degrees.  The Veteran complained of pain on further rotation.  Functional loss was described as the Veteran having difficulty in turning the neck.  Following repetitive motion, the examiner indicated additional loss of function caused by pain.  The examiner indicated that the Veteran had localized tenderness, guarding or muscle spasm of the neck but that it did not result in abnormal gait or spinal contour.  Motor examination was normal strength for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction bilaterally.  There was no ankylosis of the spine indicated.  The Veteran was noted to have Intervertebral Disc Syndrome (IVDS) but with no episodes requiring bed rest or treatment by a physician.  According to imaging conducted in January 2016, the examiner noted extensive postsurgical changes that correlated clinically with surgical history.  The x-ray impression indicated severe spondylosis, multilevel spondylolisthesis and multilevel degenerative disc disease.  The examiner noted that the neck condition impacted the Veteran's ability to work as he had difficulty in rotating the neck.

The Board finds that an increased rating for the orthopedic manifestations of the Veteran's cervical spine disability is not warranted at any time during the appeal period.  There is no evidence of incapacitating episodes requiring prescribed bed rest during the entire period on appeal.  There is also no evidence of ankylosis, as defined by regulation.  Although range of motion is limited, the Veteran does have motion of the cervical spine.  There is no evidence the entire cervical spine is fixed in flexion or extension.  Upon examination, the Veteran had limited movement between 10 and 20 degrees for the ranges of motion indicating that the neck was not fixed in flexion.  

Aside from the convalescence period for neck surgery, for which the Veteran was granted a temporary evaluation of 100 percent from August 2014 to January 2015, there is no medical evidence of incapacitating episodes or prescribed bed rest lasting at least four weeks.  Thus, entitlement to an evaluation in excess of 30 percent is denied.

The Board has also considered the Veteran's lay statements that his neck disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board acknowledges Correia v. McDonald, 28 Vet. App. 158 (2016), but finds it is not applicable to this case as a higher rating for the Veteran's neck disability on the basis of limitation of motion is warranted only on evidence of ankylosis; and that is not shown here.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that when reviewing the totality of the evidence, an evaluation in excess of 30 percent for degenerative arthritis of the cervical spine is not warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for degenerative arthritis of the cervical spine is denied.


REMAND

Further development must be completed regarding the Veteran's TDIU claim. The Veteran testified at his November 2014 hearing that he was currently unemployed, and last worked in 2011 as a housekeeper for the Murfreesboro, TN VAMC.  He indicated that he was unable to drive due to his service-connected neck disability.  The March 2016 VA examiner indicated that the neck condition impacted his ability to work by stating that he had difficulty in rotating the neck, but there was no comment as to the functional impairment related to the upper extremity radiculopathies.  On remand, an examination should be conducted to determine the functional impairment related to the Veteran's service-connected disabilities.

The Veteran should be asked to provide information as to his employment and education history; he should complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based Unemployability). 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records from providers identified by the Veteran.

2.  Provide the Veteran with VA Form 21-8940 and request that he supply the requisite information including his employment status.

3.  After completion of the foregoing, schedule the Veteran for a VA neurological examination to assess the current nature, extent, and severity of radiculopathy of the right and left upper extremities.  The Veteran's eFolder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.   

The examiner should consider: (i) February and August 2013 pain clinic consult reports noting numbness and tingling in the fingers, reduced left grip strength, with x-ray findings of the neck; and (ii) the March 2016 VA examination for shoulder conditions.

The examiner must comment as to the functional impairment or limitations imposed by his service-connected cervical spine and bilateral upper extremity disabilities.  In doing so, the examiner should consider the Veteran's level of education, special training, and previous work experience, but disregard his age or any impairment caused by nonservice-connected disabilities.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and not what, if any additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


